UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported):December 6, 2012 H&R BLOCK, INC. (Exact name of registrant as specified in charter) Missouri (State of Incorporation) 1-6089 (Commission File Number) 44-0607856 (I.R.S. Employer Identification Number) One H&R Block Way, Kansas City, MO 64105 (Address of Principal Executive Offices)(Zip Code) (816) 854-3000 (Registrant's telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02.Results of Operations and Financial Condition. On December 6, 2012, the Company issued a press release regarding the Company’s results of operations for the fiscal quarter ended October 31, 2012.Also on December 6, 2012, the Company issued a press release announcing the Company’s investor conference to be held at 8:15 a.m. EST on December 6, 2012 in New York City, which will be broadcast live in a listen-only format for the media and public on the Company’s investor relations website at http://investors.hrblock.com. A copy of each press release is furnished as Exhibit 99.1 and Exhibit 99.2, respectively, to this Current Report on Form 8-K. Item 9.01.Financial Statements and Exhibits. (d) Exhibits Exhibit Number Description Press Release issued December 6, 2012 regarding the Company’s results of operations for the fiscal quarter ended October 31, 2012. Press Release issued December 6, 2012 announcing the Company’s investor conference. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. H&R BLOCK, INC. Date: December 6, 2012 By: /s/ Scott W. Andreasen Scott W. Andreasen Vice President and Secretary EXHIBIT INDEX Exhibit 99.1 Press Release issued December 6, 2012 regarding the Company’s results of operations for the fiscal quarter ended October 31, 2012. Exhibit 99.2 Press Release issued December 6, 2012 announcing the Company’s investor conference.
